 FIELDCREST MILLS. INC.Fieldcrest Mills, Inc. and Amalgamated Clothingand Textile Workers Union, AFL-CIO, CLC.Cases 10-CA- 15300 and 10-RC- 11929September 30, 1982SUPPLEMENTAL DECISION ANDORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn January 7, 1982, the National Labor Rela-tions Board issued its Decision and Order and Di-rection of Second Election' in the above-entitledproceeding in which it found that the Respondentviolated Section 8(a)(1) of the Act by threateningemployees with plant closure and discharge, intimi-dating an employee because of his union activity,interrogating employees, and requesting employeesto engage in surveillance of union activities; andviolated Section 8(a)(3) and (1) of the Act by dis-charging employee Ray Hughey and by transfer-ring and then laying off William Dodson for en-gaging in union activities. The Board also sustainedthe Union's objections to an election held in Case10-RC-11929 and directed a second election. Byletter dated August 4, 1982, the Board notified theparties that it had decided sua sponte to reconsiderits decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, thie Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Having reconsidered the record in this proceed-ing, we hereby reaffirm our previous Decision andOrder except that we find that employee RayHughey was not unlawfully discharged. We shalldismiss that allegation of the complaint.In its original Decision and Order, the Boardadopted without comment the Administrative LawJudge's finding that Respondent violated Section8(a)(3) by discharging Hughey. Applying WrightLine,2the Administrative Law Judge found thatthe General Counsel had presented a prima faciecase of discrimination which Respondent failed torebut by its defense. Its defenses was that Respond-ent had legitimately discharged Hughey pursuantto a valid company rule requiring such disciplinefor three violations of Group D rules within 6months. The Administrative Law Judge, however,found that the third and final alleged violation byHughey occurred 6 months and 2 days after thefirst violation. He rejected the defense solely onthis basis.i 259 NLRB 914.z Wright Line, a Division of Wright Line, Inc., 251 NLRB 1083 (1980).264 NLRB No. 86It is now clear that the Administrative LawJudge miscalculated. Actually, Hughey was givenwritten warnings for violations of Group D rulesthree times within 5 months and 2 days. Conse-quently, we have reviewed the record in order toascertain whether, as the General Counsel contend-ed before the Administrative Law Judge, the finalwarning given to Hughey was a pretext maskingunlawful motivation.Hughey received written warnings on June 26and August 6, 1979, for violating a Group D ruleagainst being absent without permission. In Sep-tember, he was promoted to the position of tub op-erator, where he dyed rugs. Shortly thereafter, hereceived a raise and a compliment for his goodwork. In mid-November, Hughey had a conversa-tion with his supervisor, Denton Layfield. Accord-ing to Hughey's credited testimony, Layfield un-lawfully asked him how he felt about the Unionand mentioned that he had noticed Hughey wear-ing a union button. Hughey replied that he was forthe Union. Upon arriving at Respondent's plant onNovember 28, Hughey accepted some union litera-ture from an organizer standing 30 to 40 feet fromthe guard shack. Hughey testified that SupervisorEdward Chambers was standing at the groundshack and looking directly at him at the time.When Hughey punched in for work that day,Chambers immediately told him to report to Lay-field. Layfield then told Hughey that he had dye-spotted 17 rugs, which constituted his third viola-tion of Respondent's rules in 6 months. According-ly, he suspended Hughey pending discharge.Although Hughey appeared at one point in histestimony to deny actually spotting the rugs, theGeneral Counsel does not support him in denyingculpability. In this regard, two supervisors and oneemployee witness attributed to operator error spotsin a rug identified as I of the 17 damaged byHughey. Both the General Counsel and the Unioncontended that Respondent's discipline of Hugheywas disparate. To substantiate this contention, theyrely on certain evidence about alleged rug-spottingby tub operators McCutcheon and Boozer.Hugh testified that McCutcheon had spottedfour or five 150-rug loads only a few days beforeHughey's discharge, but that Layfield simply toldMcCutcheon to strip and redye the rugs. Layfielddenied any knowledge of McCutcheons allegederror on the third shift. Layfield noted that he su-pervised the second shift. McCutcheon did not cor-roborate Hughey during his testimony, stating onlythat he had once received a written reprimand forimproperly dyeing rugs.Tub operator Boozer testified that he was notdisciplined when he spotted 300 rugs in December647 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1979, and an unspecified number of rugs a year ear-lier. Boozer's supervisor, Rufus Thompson, testifiedthat the more recently spotted rugs were submittedto a laboratory, where it was determined that oper-ator error had not caused the spotting. SupervisorsLayfield and Thompson both testified that theycould usually tell by visual examination whether ornot rug spots were attributable to operator error orto some other cause. Layfield further testified,without contradiction, that employees were disci-plined only if they were found to be responsible forrug-spotting.Finally, Respondent introduced written evidencethat four tub operators had recently received writ-ten warnings for negligent performance of theirduties, a Group D rules violation, which resultedin rug damage. One employee, tub operator DarrellRobinson, was discharged for receiving three writ-ten reprimands in 6 months, including two warn-ings for undissolved rug dye.In light of the foregoing, we believe a finding ofdisparate or pretextual discipline cannot be madewith respect to Hughey's November 27 warning,and that the 8(a)(3) allegation regarding Hugheymust be dismissed.Accordingly, we hereby affirm our original find-ings, conclusions of law, and order except as modi-fied by the deletion of provisions relating to thedischarge of Ray Hughey. We also affirm our sus-taining of the Union's objections to the electionconducted in Case 10-RC-11929 and the originalDirection of Second Election except that wehereby overrule Objection 11 which was based onthe discharge of Hughey.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby reaffirms the original Deci-sion and Order and Direction of Second Election4in this proceeding (259 NLRB 914), except asmodified here, and orders that the Respondent,Fieldcrest Mills, Inc., Scottsboro, Alabama, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees concerning theirunion activities and sentiments or concerning theunion activities and sentiments of others.(b) Threatening employees with discharge orplant closure if they engage in union activity.(c) Intimidating employees because they engagein union activity.3 In affirming our Direction of Second Election, we rely on our sus-taining of Objections 1, 3, 4, and 14.4We find it unnecessary to repeat the Direction of Second Election inthis Supplemental Decision and Order.(d) Discouraging membership in or activities onbehalf of Amalgamated Clothing and TextileWorkers Union, AFL-CIO, or any other labor or-ganization of its employees, by transferring orlaying off employees because of their membershipin or activities on behalf of the above-named orany other union.(e) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Offer William Dodson immediate and full re-instatement to his former position or, if such posi-tion no longer exists, to a substantially equivalentposition, without prejudice to his seniority of otherrights previously enjoyed, and make him whole forany loss of pay due to the violation against him inaccordance with the manner set forth in "TheRemedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its place of business in Scottsboro, Al-abama, copies of the attached notice marked "Ap-pendix."5Copies of said notice, on forms providedby the Regional Director for Region 10, afterbeing duly signed by Respondent representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained for 60 consecu-tive days thereafter, in conspicuous places, includ-ing all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not al-tered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 10,in writing, within 20 days from the date of thisOrder, what steps it has taken to comply herewith.b In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."648 FIELDCREST MILLS, INC.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIL L NOT interrogate employees con-cerning their union activities and sentiments orconcerning the union activities and sentimentsof others.WE WILL NOT2 threaten employees with dis-charge or plant closure if they engage in unionactivity.WE WILl. NOT intimidate employees becausethey engage in union activity.WE WILL NOT discourage membership in oractivities on behalf of Amalgamated Clothingand Textile Workers Union, AFL-CIO, or anyother labor organization of our employees, bytransferring or laying off employees because oftheir membership in or activities on behalf ofthe above-named or any other union.WE Wlltl NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the Act.W:. Wit L offer William Dodson immediatereinstatement to his former job or, if such jobno longer exists, to a substantially equivalentjob, without prejudice to his seniority or otherrights and privileges previously enjoyed, andWE WIl. make him whole for any loss ofearnings he may have suffered as a result ofthe discrimination against him, with interest.FIEI DCREST MII LS, INC.649